
	
		II
		111th CONGRESS
		2d Session
		S. 3618
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2010
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To further enable a nuclear renaissance in the United
		  States to improve energy security, reduce future pollution and greenhouse gas
		  emissions, provide large, reliable sources of electricity, and create thousands
		  of high-quality jobs for the citizens of the United States, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Enabling the Nuclear
			 Renaissance Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Declaration of nuclear energy as clean energy
					Sec. 101. Declaration of nuclear energy as clean
				energy.
					TITLE II—Financing new nuclear plant development
					Sec. 201. 5-year accelerated depreciation period for new
				nuclear power plants.
					Sec. 202. Construction tax credit for nuclear power
				facilities.
					Sec. 203. Inclusion of nuclear power facilities in advanced
				energy project tax credits.
					Sec. 204. Modification of credit for production from advanced
				nuclear power facilities.
					Sec. 205. Treatment of qualified public entities with respect
				to private activity bonds.
					Sec. 206. Grants for qualified nuclear power facility
				expenditures in lieu of tax credits.
					Sec. 207. ASME nuclear certification credit.
					Sec. 208. Title 17 innovative technology loan guarantee
				program.
					TITLE III—Accelerating the development of small modular
				reactors
					Sec. 301. Small modular reactor development and
				licensing.
					TITLE IV—Improving the licensing process
					Sec. 401. Elimination of mandatory hearing for uncontested
				license applications.
					Sec. 402. Waste confidence.
					Sec. 403. Environmental reviews for nuclear energy
				projects.
					TITLE V—Developing the nuclear workforce
					Sec. 501. Training the next generation nuclear
				workforce.
					TITLE VI—Developing infrastructure
					Sec. 601. Definitions.
					Sec. 602. National nuclear energy council.
					Sec. 603. Energy park initiative.
					Sec. 604. Advisory committee on energy park
				development.
					Sec. 605. ‘N’ prize program authority.
					TITLE VII—Enhancing regulatory authority
					Sec. 701. Continuation of service.
					Sec. 702. Enhanced fingerprinting requirements.
					TITLE VIII—Management of used nuclear fuel
					Sec. 801. United States Nuclear Fuel Management
				Corporation.
				
			2.FindingsCongress finds that—
			(1)nuclear energy
			 provides—
				(A)approximately 19
			 percent of the electricity of the United States; and
				(B)approximately 70
			 percent of the carbon-dioxide free electricity of the United States;
				(2)nuclear energy
			 has the lowest land-use requirements per megawatt of any electricity generating
			 source;
			(3)the majority of
			 the 104 operating reactors located in the United States were constructed during
			 the 20-year time period beginning in 1970;
			(4)the operating
			 performance of nuclear plants has improved significantly since the nuclear
			 plants were constructed so that, as of the date of enactment of this Act, the
			 nuclear plants of the United States provide reliable power for over 90 percent
			 of the time; and
			(5)a broader
			 deployment of nuclear energy, including the development of new modular
			 reactors, would greatly improve the ability of the United States—
				(A)to reduce
			 emissions;
				(B)to provide
			 reliable, baseload electricity;
				(C)to create good
			 quality jobs;
				(D)to promote energy
			 security; and
				(E)to attain global
			 leadership in nuclear power.
				IDeclaration of
			 nuclear energy as clean energy
			101.Declaration of
			 nuclear energy as clean energyFor purposes of Federal law, it is the sense
			 of Congress that—
				(1)nuclear energy shall be considered to be
			 clean energy;
				(2)any provision of Federal law relating to
			 clean energy shall be considered to include nuclear energy as a form of clean
			 energy; and
				(3)nuclear energy is a renewable-equivalent
			 for purposes of a renewable energy standard.
				IIFinancing new
			 nuclear plant development
			201.5-year
			 accelerated depreciation period for new nuclear power plants
				(a)In
			 generalSubparagraph (B) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (vi)(III), by striking the period at the end of clause (vii) and
			 inserting , and, and by inserting after clause (vii) the
			 following new clause:
					
						(viii)any tangible
				property (not including a building or its structural components) which is used
				in the manufacturing of, or as an integral part of, an advanced nuclear power
				facility (as defined in section 45J(d)(l), determined without regard to
				subparagraph (B) thereof) the original use of which commences with the taxpayer
				after the date of the enactment of this
				clause.
						.
				(b)Conforming
			 amendmentSection 168(e)(3)(E)(vii) of the Internal Revenue Code
			 of 1986 is amended by inserting and not described in subparagraph
			 (B)(viii) of this paragraph after section
			 1245(a)(3).
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				202.Construction
			 tax credit for nuclear power facilities
				(a)New credit for
			 nuclear power facilitiesSection 46 of the Internal Revenue Code
			 of 1986 is amended—
					(1)by striking
			 and at the end of paragraph (5);
					(2)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
					(3)by inserting
			 after paragraph (5) the following new paragraph:
						
							(7)the nuclear power
				facility construction
				credit.
							.
					(b)Nuclear power
			 facility construction creditSubpart E of part IV of subchapter A
			 of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 section 48D the following new section:
					
						48E.Nuclear power
				facility construction credit
							(a)In
				generalFor purposes of section 46, the nuclear power facility
				construction credit for any taxable year is 10 percent of the qualified nuclear
				power facility expenditures with respect to a qualified nuclear power
				facility.
							(b)When
				expenditures taken into account
								(1)In
				generalQualified nuclear power facility expenditures shall be
				taken into account for the taxable year in which the qualified nuclear power
				facility is placed in service.
								(2)Coordination
				with subsection (c)The amount
				which would (but for this paragraph) be taken into account under paragraph (1)
				with respect to any qualified nuclear power facility shall be reduced (but not
				below zero) by any amount of qualified nuclear power facility expenditures
				taken into account under subsection (c) by the taxpayer or a predecessor of the
				taxpayer, to the extent any amount so taken into account under subsection (c)
				has not been required to be recaptured under section 50(a).
								(c)Progress
				expenditures
								(1)In
				generalA taxpayer may elect to take into account qualified
				nuclear power facility expenditures—
									(A)in the case of a
				qualified nuclear power facility which is a self-constructed facility, no
				earlier than the taxable year for which such expenditures are properly
				chargeable to capital account with respect to such facility; and
									(B)in the case of a
				qualified nuclear facility which is not self-constructed property, no earlier
				than the taxable year in which such expenditures are paid.
									(2)Special rules
				for applying paragraph (1)For purposes of paragraph (1)—
									(A)Component
				parts, etcNotwithstanding that a qualified nuclear power
				facility is a self-constructed facility, property described in paragraph (3)(B)
				shall be taken into account in accordance with paragraph (1)(B), and such
				amounts shall not be included in determining qualified nuclear power facility
				expenditures under paragraph (1)(A).
									(B)Certain
				borrowing disregardedAny amount borrowed directly or indirectly
				by the taxpayer on a nonrecourse basis from the person constructing the
				facility for the taxpayer shall not be treated as an amount expended for such
				facility.
									(C)Limitation for
				facilities or components which are not self-constructed
										(i)In
				generalIn the case of a facility or a component of a facility
				which is not self-constructed, the amount taken into account under paragraph
				(1)(B) for any taxable year shall not exceed the excess of—
											(I)the product of
				the overall cost to the taxpayer of the facility or component of a facility,
				multiplied by the percentage of completion of the facility or component of a
				facility; over
											(II)the amount taken
				into account under paragraph (1)(B) for all prior taxable years as to such
				facility or component of a facility.
											(ii)Carryover of
				certain amountsIn the case of a facility or component of a
				facility which is not self-constructed, if for the taxable year the amount
				which (but for clause (i)) would have been taken into account under paragraph
				(1)(B) exceeds the amount allowed by clause (i), then the amount of such excess
				shall increase the amount taken into account under paragraph (1)(B) for the
				succeeding taxable year without regard to this paragraph.
										(D)Determination
				of percentage of completionThe determination under subparagraph
				(C) of the portion of the overall cost to the taxpayer of the construction
				which is properly attributable to construction completed during any taxable
				year shall be made on the basis of engineering or architectural estimates or on
				the basis of cost accounting records, using information available at the close
				of the taxable year in which the credit is being claimed.
									(E)Determination
				of overall costThe determination under subparagraph (C) of the
				overall cost to the taxpayer of the construction of a facility shall be made on
				the basis of engineering or architectural estimates or on the basis of cost
				accounting records, using information available at the close of the taxable
				year in which the credit is being claimed.
									(F)No progress
				expenditures for property for year placed in service, etcIn the
				case of any qualified nuclear facility, no qualified nuclear facility
				expenditures shall be taken into account under this subsection for the earlier
				of—
										(i)the taxable year
				in which the facility is placed in service; or
										(ii)the first
				taxable year for which recapture is required under section 50(a)(2) with
				respect to such facility or for any taxable year thereafter.
										(3)Self-constructedFor
				purposes of this subsection—
									(A)In
				generalThe term self-constructed facility means any
				facility if, at the close of the first taxable year to which the election in
				this subsection applies, it is reasonable to believe that more than 80 percent
				of the qualified nuclear facility expenditures for such facility will be made
				directly by the taxpayer.
									(B)Treatment of
				componentsA component of a facility shall be treated as not
				self-constructed if, at the close of the first taxable year in which
				expenditures for the component are paid, it is reasonable to believe that the
				cost of the component is at least 5 percent of the expected cost of the
				facility.
									(4)ElectionAn
				election shall be made under this subsection for a qualified nuclear power
				facility by claiming the nuclear power facility construction credit for
				expenditures described in paragraph (1) on the taxpayer’s return of the tax
				imposed by this chapter for the taxable year. Such an election shall apply to
				the taxable year for which made and all subsequent taxable years. Such an
				election, once made, may be revoked only with the consent of the
				Secretary.
								(d)Definitions and
				special rulesFor purposes of this section—
								(1)Qualified
				nuclear power facilityThe term qualified nuclear power
				facility means an advanced nuclear facility (as defined in section
				45J(d)(2)) which—
									(A)is placed in
				service before January 1, 2030; and
									(B)when placed in
				service, will use nuclear power to produce electricity.
									Such term
				shall not include any property which is part of a facility the production from
				which is allowed as a credit under section 45J for the taxable year or any
				subsequent taxable year.(2)Qualified
				nuclear power facility expendituresThe term qualified
				nuclear power facility expenditures means any amount paid, accrued, or
				properly chargeable to capital account—
									(A)with respect to a
				qualified nuclear power facility;
									(B)for which
				depreciation will be allowable under section 168 once the facility is placed in
				service; and
									(C)which is incurred
				before the qualified nuclear power facility is placed in service or in
				connection with the placement of such facility in service.
									(3)Delays and
				suspension of construction
									(A)In
				generalExcept for sales or dispositions between members of the
				same affiliated group, for purposes of applying this section and section 50, a
				nuclear power facility that is under construction shall cease, with respect to
				the taxpayer, to be a qualified nuclear power facility as of the date on which
				the taxpayer sells, disposes of, or cancels, abandons, or otherwise terminates
				the construction of, the facility.
									(B)Resumption of
				constructionIf a nuclear power facility that is under
				construction ceases, with respect to the taxpayer, to be a qualified nuclear
				power facility by reason of subparagraph (A) and work is subsequently resumed
				on the construction of such facility, the qualified nuclear power facility
				expenditures shall be determined without regard to any delay or temporary
				termination of construction of the facility.
									(4)Coordination
				with cost-sharingThe amount of qualified nuclear expenditures of
				a taxpayer shall be reduced by any amount received under section 952(c)(3) of
				the Energy Policy Act of 2005.
								(e)Application of
				other rulesRules similar to the rules of subsections (c)(4) and
				(d) of section 46 (as in effect on the day before the enactment of the Revenue
				Reconciliation Act of 1990) shall apply for purposes of this section to the
				extent not inconsistent herewith.
							(f)Election To
				have credit not apply
								(1)In
				generalA taxpayer may elect to have this section not apply for
				any taxable year.
								(2)Time and manner
				for making electionRules similar to the rules of section 43(e)
				shall apply for purposes of this
				subsection.
								.
				(c)Special rule
			 for basis adjustmentParagraph (3) of section 50(c) of the
			 Internal Revenue Code of 1986 is amended by inserting or nuclear power
			 facility construction credit after energy credit.
				(d)Provisions
			 relating to credit recapture
					(1)Progress
			 expenditure recapture rules
						(A)Basic
			 rulesSubparagraph (A) of section 50(a)(2) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
							
								(A)In
				generalIf during any taxable year any building to which section
				47(d) applied or any facility to which section 48E(c) applied ceases (by reason
				of sale or other disposition, cancellation or abandonment of contract, or
				otherwise) to be, with respect to the taxpayer, property which, when placed in
				service, will be a qualified rehabilitated building or a qualified nuclear
				power facility, then the tax under this chapter for such taxable year shall be
				increased by an amount equal to the aggregate decrease in the credits allowed
				under section 38 for all prior taxable years which would have resulted solely
				from reducing to zero the credit determined under this subpart with respect to
				such building or
				facility.
								.
						(B)Amendment to
			 excess credit recapture ruleSubparagraph (B) of section 50(a)(2)
			 of such Code is amended by—
							(i)inserting
			 or paragraph (2) of section 48E(b) after paragraph (2) of
			 section 47(b); (ii) inserting or section 48E(b)(1) after
			 section 47(b)(1); and (iii) inserting or facility
			 after building.
							(C)Amendment of
			 sale and leaseback ruleSubparagraph (C) of section 50(a)(2) of
			 such Code is amended by inserting or the qualified nuclear power
			 facility expenditures under section 48E(c) after
			 47(d).
						(D)CoordinationSubparagraph
			 (D) of section 50(a)(2) of such Code is amended by inserting or
			 48E(c) after section 47(d).
						(e)Application of
			 at-Risk rulesSubparagraph (C) of section 49(a)(1) of the
			 Internal Revenue Code of 1986 is amended—
					(1)by striking
			 and at the end of clause (v);
					(2)by striking the
			 period at the end of clause (vi) and inserting , and; and
					(3)by inserting
			 after clause (vi) the following 2 new clause:
						
							(vii)the basis of
				any property which is part of a qualified nuclear power facility under section
				48E.
							.
					(f)Denial of
			 double benefitSubsection (c) of section 45J of the Internal
			 Revenue Code of 1986 (relating to other limitations) is amended by adding at
			 the end the following new paragraph:
					
						(3)Denial of
				double benefitNo credit shall be allowed under this section with
				respect to any facility for which a credit is allowed under section 48E for
				such taxable year or any prior taxable
				year.
						.
				(g)Treatment under
			 alternative minimum taxSection 38(c)(4)(B) of the Internal
			 Revenue Code of 1986 is amended by striking ‘and’ at the end of
			 clause (viii), by redesignating clause (ix) as clause (x), and by inserting
			 after clause (viii) the following new clause:
					
						(ix)the credit
				determined under section 46 to the extent that such credit is attributable to
				the nuclear power facility construction credit under section 48E,
				and
						.
				(h)Coordination
			 with nuclear power grantsSection 501(c)(12) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(J)In the case of a
				mutual or cooperative electric company described in this paragraph or an
				organization described in section 1381(a)(2)(C), subparagraph (A) shall be
				applied without taking into account any grant received under section 206 of the
				Enabling the Nuclear Renaissance
				Act.
						.
				(i)Conforming
			 amendments
					(1)Section 6501(m)
			 of the Internal Revenue Code of 1986 is amended by inserting
			 48E(f), after 45H(g),.
					(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48D the following new
			 item:
						
							
								Sec. 48E. Nuclear power
				facility construction
				credit.
							
							.
					(j)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of enactment of this Act, under rules similar to the rules of
			 section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
				203.Inclusion of
			 nuclear power facilities in advanced energy project tax credits
				(a)In
			 generalClause (i) of section 48C(c)(1)(A) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 subclause (VI), by redesignating subclause (VIII) as subclause (IX) , and by
			 inserting after subclause (VI) the following new subclause:
					
						(VII)property
				designed to be used to produce energy from an advanced nuclear power facility
				(as defined in section 45J(d)),
				and
						.
				(b)Increase in
			 credit allocation limitationSubparagraph (B) of section
			 48C(d)(l) of the Internal Revenue Code of 1986 is amended by striking
			 $2,300,000,000 and inserting
			 $7,300,000,000.
				(c)Extension of
			 application periodSubparagraph (A) of section 48C(d)(2) of the
			 Internal Revenue Code of 1986 is amended by striking 2-year
			 period and inserting 5-year period.
				(d)Extension of
			 period of issuanceSubparagraph (C) of section 48C(d)(2) of the
			 Internal Revenue Code of 1986 is amended by striking 3 years and
			 inserting 7 years.
				(e)Coordination
			 with cost-SharingSection 48C of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
					
						(f)Coordination
				with cost-SharingThe qualified investment with respect to any
				project described in subsection (c)(1)(A)(i)(VII) shall be reduced by any
				amount received under section 952(c)(3) of the Energy Policy Act of
				2005.
						.
				(f)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				204.Modification
			 of credit for production from advanced nuclear power facilities
				(a)Increase in
			 national limitationParagraph (2) of section 45J(b) of the
			 Internal Revenue Code (relating to national limitation) is amended by striking
			 6,000 megawatts and inserting 8,000
			 megawatts.
				(b)Repeal of
			 ownership restrictionSubparagraph (A) of section 45J(d)(1) of
			 the Internal Revenue Code of 1986 is amended by striking which is owned
			 by the taxpayer and.
				(c)Treatment under
			 alternative minimum taxSection 38(c)(4)(B) of the Internal
			 Revenue Code of 1986, as amended by section 202, is amended by redesignating
			 clauses (vi) through (x) as clauses (vii) through (xi), respectively, and by
			 inserting after clause (v) the following new clause:
					
						(vi)the credit
				determined under section
				45J,
						.
				(d)Allocation of
			 credit to private partners of tax-Exempt entities
					(1)In
			 generalSection 45J of the Internal Revenue Code of 1986
			 (relating to credit for production from advanced nuclear power facilities) is
			 amended—
						(A)by redesignating
			 subsection (e) as subsection (f); and
						(B)by inserting
			 after subsection (d) the following new subsection:
							
								(e)Special rule
				for public-Private partnerships
									(1)In
				generalIn the case of an advanced nuclear power facility which
				is owned by a public private partnership or co-owned by a qualified public
				entity and a non-public entity, any qualified public entity which is a member
				of such partnership or a co-owner of such facility may transfer such entity’s
				allocation of the credit under subsection (a) to any non-public entity which is
				a member of such partnership or which is a co-owner of such facility, except
				that the aggregate allocations of such credit claimed by such non-public entity
				shall be subject to the limitations under subsections (b) and (c) and section
				38.
									(2)Qualified
				public entityFor purposes of this subsection, the term
				qualified public entity means—
										(A)a Federal, State,
				or local government entity, or any political subdivision or agency or
				instrumentality thereof;
										(B)a mutual or
				cooperative electric company described in section 501(c)(12) or section
				1381(a)(2); or
										(C)a not-for-profit
				electric utility which has or had received a loan or loan guarantee under the
				Rural Electrification Act of 1936.
										(3)Verification of
				transfer of allocationA qualified public entity that makes a
				transfer under paragraph (1), and a nonpublic entity that receives an
				allocation under such a transfer, shall provide verification of such transfer
				in such manner and at such time as the Secretary shall prescribe.
									(4)Coordination
				with department of treasury grantsIn the case of any property
				with respect to which the Secretary makes a grant to a qualified public entity
				under section 206 of the Enabling the Nuclear Renaissance Act, no credit that
				would be allocable to a qualified public entity shall be determined under this
				section for the taxable year in which such grant is made or any subsequent
				taxable year.
									(5)Coordination
				with general business creditSubsection (c) of section 38 of such
				Code (relating to limitation based on amount of tax) is amended by adding at
				the end the following new paragraph:
									(6)Special rule
				for credit for production from advanced nuclear power facilities
										(A)In
				generalIn the case of the credit for production from advanced
				nuclear power facilities determined under section 45J(a), paragraph (1) shall
				not apply with respect to any qualified public entity (as defined in section
				45J(e)(2)) which transfers the entity’s allocation of such credit to a
				non-public partner or a co-owner of such facility as provided in section
				45J(e)(1).
										(B)Verification of
				transferSubparagraph (A) shall not apply to any qualified public
				entity unless such entity provides verification of a transfer of credit
				allocation as required under section 45J(e)(3).
										(7)Special rule
				for proceeds of transfers for mutual or cooperative electric
				companiesSection 501(c)(12) of such Code is amended by adding at
				the end the following new subparagraph:
										(A)In the case of a
				mutual or cooperative electric company described in this paragraph or an
				organization described in section 1381(a)(2), income received or accrued from a
				transfer described in section 45J(e)(1) shall be treated as an amount collected
				from members for the sole purpose of meeting losses and
				expenses.
										.
						(e)Effective
			 date
					(1)In
			 generalThe amendments made by subsections (a) and (b) shall
			 apply to electricity produced in taxable years beginning after the date of the
			 enactment of this Act.
					(2)Treatment under
			 alternative minimum taxThe amendments made by subsection (c)
			 shall apply to credits determined under section 45J of the Internal Revenue
			 Code of 1986 in taxable years ending after the date of the enactment of this
			 Act and to carrybacks of such credits.
					(3)Allocation of
			 creditThe amendments made by subsection (d) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					205.Treatment of
			 qualified public entities with respect to private activity bonds
				(a)Private
			 business testSection 141(b)(6)(A) of the Internal Revenue Code
			 of 1986 is amended by inserting or qualified public entity (as defined
			 in section 45J(e)(2))  adding at the end the following new
			 subparagraph:
					
						(C)Exception for
				certain uses by qualified public entitiesFor purposes of
				subparagraph (A), the term private business use shall not include
				any use with respect to a qualified nuclear power facility (as defined under
				section 48E(d)(1) without regard to the last sentence thereof) by a qualified
				public entity (as defined in section
				45J(e)(2)).
						.
				(b)Private loan
			 financing testSection 141(c) of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new paragraph:
					
						(3)Exception for
				qualified public entitiesFor purposes of paragraph (1), in the
				case of any loan to a qualified public entity (as defined in section
				45J(e)(2)), any amounts to be used for qualified nuclear power facilities (as
				defined under section 48E(d)(1) without regard to the last sentence thereof)
				shall be not be taken into
				account.
						.
				(c)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
				206.Grants for
			 qualified nuclear power facility expenditures in lieu of tax credits
				(a)In
			 generalUpon application, the Secretary of the Treasury shall,
			 subject to the requirements of this section, provide a grant to each qualified
			 public entity which places in service a qualified nuclear power facility to
			 reimburse such qualified public entity for a portion of the qualified nuclear
			 power facility expenditures of such property as provided in subsection
			 (b).
				(b)Grant
			 amountThe amount of the grant under subsection (a) with respect
			 to a qualified nuclear power facility shall be 10 percent of the qualified
			 nuclear power facility expenditures.
				(c)Time for
			 payment of grantThe Secretary of the Treasury shall make payment
			 of any grant under subsection (a) during the 60-day period beginning on the
			 later of—
					(1)the date of the
			 application for such grant; or
					(2)the date the
			 qualified nuclear power facility for which the grant is being made is placed in
			 service.
					(d)Qualified
			 public entityFor purposes of this section, the term
			 qualified public entity shall have the meaning given such term in
			 section 45J(e)(2) of the Internal Revenue Code of 1986.
				(e)Coordination
			 with Section 48EFor purposes of this section—
					(1)the definition of
			 qualified nuclear power facility in section 48E(d)(1) of the Internal Revenue
			 Code of 1986 shall be applied without regard to the last sentence thereof;
			 and
					(2)expenditures will
			 be treated as qualified nuclear power facility expenditures without regard to
			 section 48E(d)(2)(B) of such Code.
					(f)Coordination
			 with cost-SharingThe amount of qualified nuclear expenditures
			 which are eligible for a grant under subsection (a) shall be reduced by any
			 amount received under section 952(c)(3) of the Energy Policy Act of
			 2005.
				(g)Application of
			 certain rulesIn making grants under this section, the Secretary
			 of the Treasury shall apply rules similar to the rules of section 50 of the
			 Internal Revenue Code of 1986. In applying such rules, if the property is
			 disposed of, or otherwise ceases to be a qualified nuclear power facility, the
			 Secretary of the Treasury shall provide for the recapture of the appropriate
			 percentage of the grant amount in such manner as the Secretary of the Treasury
			 determines appropriate. In applying section 50 of the Internal Revenue Code of
			 1986, subsection (b)(4)(A)(i) of such section shall not apply.
				(h)DefinitionsTerms
			 used in this section which are also used in section 48E of the Internal Revenue
			 Code of 1986 shall have the same meaning for purposes of this section as when
			 used in such section 48E. Any reference in this section to the Secretary of the
			 Treasury shall be treated as including the Secretary’s delegate.
				(i)AppropriationsThere
			 is hereby appropriated to the Secretary of the Treasury such sums as may be
			 necessary to carry out this section.
				(j)TerminationThe
			 Secretary of the Treasury shall not make any grant to any person under this
			 section unless the application of such person for such grant is received before
			 January 1, 2030.
				207.ASME nuclear
			 certification credit
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
					
						45S.ASME nuclear
				certification credit
							(a)In
				generalFor purposes of section 38, the ASME nuclear
				certification credit determined under this section for any taxable year is an
				amount equal to 15 percent of the qualified nuclear expenditures paid or
				incurred by the taxpayer.
							(b)Qualified
				nuclear expendituresFor purposes of this section, the term
				qualified nuclear expenditures means any expenditure related
				to—
								(1)obtaining a new
				certification under the American Society of Mechanical Engineers Nuclear
				Component Certification program;
								(2)recertifying,
				changing, or otherwise upgrading an existing certification under the American
				Society of Mechanical Engineers Nuclear Component Certification program;
				or
								(3)increasing the
				taxpayer’s capacity to construct, fabricate, assemble, or install
				components—
									(A)for any facility
				which uses nuclear energy to produce electricity, and
									(B)with respect to
				the construction, fabrication, assembly, or installation of which the taxpayer
				is certified under such program.
									(c)Timing of
				creditThe credit allowed under subsection (a) for any
				expenditures shall be allowed—
								(1)in the case of a
				qualified nuclear expenditure described in subsection (b)(1), for the taxable
				year of such certification, and
								(2)in the case of
				any other qualified nuclear expenditure, for the taxable year in which such
				expenditure is paid or incurred.
								(d)Special
				rules
								(1)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section for an expenditure, the increase in basis which would result
				(but for this subsection) for such expenditure shall be reduced by the amount
				of the credit allowed under this section.
								(2)Denial of
				double benefitNo deduction shall be allowed under this chapter
				for any amount taken into account in determining the credit under this
				section.
								(3)Coordination
				with cost-sharingThe amount of qualified nuclear expenditures of
				a taxpayer shall be reduced by any amount received under section 952(c)(3) of
				the Energy Policy Act of 2005.
								(e)TerminationThis
				section shall not apply to any expenditures paid or incurred in taxable years
				beginning after December 31,
				2025.
							.
				(b)Conforming
			 amendments
					(1)Subsection (b) of
			 section 38 of such Code is amended by striking plus at the end
			 of paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
						
							(37)the ASME nuclear
				certification credit determined under section
				45S(a).
							.
					(2)Subsection (a) of
			 section 1016 of such Code(relating to adjustments to basis) is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
						
							(38)to the extent
				provided in section
				45S(e)(1).
							.
					(3)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45R the following new
			 item:
						
							
								Sec. 45S. ASME nuclear certification
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2010.
				208.Title 17
			 innovative technology loan guarantee program
				(a)FundingThe
			 matter under the heading Title 17 Innovative
			 Technology Loan Guarantee Program of title III of
			 division C of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat.
			 619) is amended, in the matter preceding the first proviso—
					(1)by striking
			 $47,000,000,000 and inserting $100,000,000,000;
			 and
					(2)by striking
			 $18,500,000,000 and inserting
			 $54,000,000,000.
					(b)Terms and
			 conditionsSection 1702 of the Energy Policy Act of 2005 (42
			 U.S.C. 16512) is amended—
					(1)by striking
			 subsection (b) and inserting the following:
						
							(b)Specific
				appropriation or contributionNo guarantee shall be made
				unless—
								(1)an appropriation
				for the cost has been made;
								(2)the borrower has
				agreed to pay the cost of the obligation pursuant to a method of payment
				described in subsection (m); or
								(3)a combination of
				an appropriation and a commitment for payment from the borrower, pursuant to
				subsection (m), has been made that is sufficient to cover the cost of the
				obligation.
								;
				and
					(2)by adding at the
			 end the following:
						
							(l)Determination
				of the cost of the obligation
								(1)In
				generalIn the case of any proposed loan guarantee that is
				greater than $1,000,000,000, the Secretary shall determine the cost of the
				obligation on the basis of a project-specific financial risk assessment
				that—
									(A)reflects the
				estimated probability of default commensurate with the credit assessment
				performed by an independent rating agency:
									(B)reflects the
				value of the recovery in the event of default that is estimated on the basis of
				the best value to the Federal Government, reflecting a recovery plan submitted
				by the borrower; and
									(C)has been made
				available to the borrower for review and comment in draft form prior to a final
				determination.
									(2)Cost of
				obligation paid by borrowerIf the cost of the obligation is paid
				by the borrower in accordance with subsection (b)(2), the Secretary may consult
				with the Director of Office of Management and Budget on the estimated cost of
				the obligation, but the determination of the Secretary shall be final.
								(m)Method of
				paymentThe borrower may provide payment for the cost of the
				obligation under paragraph (2) or (3) of subsection (b) by—
								(1)paying the cost
				of the obligation in full at the time of the initial drawdown of funds against
				the guaranteed obligation;
								(2)including the
				cost of the obligation within the total principal amount of the obligation,
				which shall be paid in full to the Secretary at the time of the initial
				drawdown of funds against the guaranteed obligation; or
								(3)providing
				evidence of financial assurance at the time of final approval of the guarantee
				financial closing to pay the cost of the obligation, in the form of a letter of
				credit, performance bond, or corporate guarantee acceptable to the Secretary,
				with payments to the Secretary on a pro-rata basis with each drawdown of funds
				against the obligation.
								(n)Relation to
				other lawsSection 504(b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c(b)) shall not apply to a loan guarantee under this
				section.
							(o)Accelerated
				reviewsTo the maximum extent practicable and consistent with
				sound business practices, the Secretary shall seek to conduct necessary reviews
				concurrently of an application for a loan guarantee under this title such that
				decisions as to whether to enter into a commitment on the application can be
				issued not later than 180 days after the date of submission of a completed
				application.
							.
					(c)Eligible
			 projectsSection 1703(b)(4) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b)(4)) is amended by inserting (including nuclear power
			 parts, services, and fuel suppliers, as well as small modular reactors)
			 after energy facilities.
				IIIAccelerating
			 the development of small modular reactors
			301.Small modular
			 reactor development and licensing
				(a)Small modular
			 reactor design developmentSection 952(c) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16272(c)) is amended by adding at the end the
			 following:
					
						(3)Small modular
				nuclear reactor design development
							(A)In
				generalIn carrying out the Program, in accordance with
				subparagraph (B), the Secretary shall offer to enter into cooperative
				agreements with reactor manufacturers, industrial users, and electric utilities
				to develop and license small modular reactors with a rated capacity of less
				than 350 electrical megawatts that could be—
								(i)preassembled
				separately from a site; and
								(ii)(I)operated singly;
				or
									(II)operated in combination with similar
				reactors at a single site.
									(B)RequirementsIn
				carrying out subparagraph (A), the Secretary shall—
								(i)after considering
				input from the National Nuclear Energy Council established under section 602(a)
				of the Enabling the Nuclear Renaissance Act regarding the merits of various
				designs, ensure that the most feasible designs are developed and submitted to
				the Nuclear Regulatory Commission for design certification and
				licensing;
								(ii)with respect to
				each reactor design to be developed, pay to the applicants 50 percent of any
				costs arising from the design development and engineering, preapplication
				design certification and early site permit development and licensing, design
				and licensing reviews, design certification and licensing fees of the Nuclear
				Regulatory Commission, and postapplication engineering development of—
									(I)the design
				certification of the reactor;
									(II)the first early
				site permits for the reactor; and
									(III)the first
				combined operating license for the reactor; and
									(iii)with respect to
				each reactor design that receives a combined license, pay to the combined
				license holder 50 percent of any costs arising from construction of the first
				reactor plant.
								(C)ProgramsThe
				Secretary shall carry out—
								(i)a
				program—
									(I)to develop
				designs for several small modular reactors; and
									(II)through which to
				obtain a design certification from the Nuclear Regulatory Commission for not
				less than 1 design by January 1, 2016;
									(ii)a
				program—
									(I)to demonstrate
				the licensing of small modular reactors by developing applications for a
				combined license for each design certified under clause (i)(II); and
									(II)through which to
				obtain a combined license from the Nuclear Regulatory Commission for not less
				than 1 design certified under clause (i)(II) by January 1, 2018; and
									(iii)a program to
				demonstrate by January 1, 2021, the construction and operation of small modular
				reactors by constructing and achieving power operation of not less than 1 small
				modular reactor licensed under clause (ii)(II).
								(D)Target dates
				for completion
								(i)In
				generalTo the maximum extent practicable, and through the best
				efforts of the Secretary, the Secretary shall ensure that the Program meets the
				applicable target dates described in subparagraph (C).
								(ii)ReportIf
				the Secretary determines that any target date described in subparagraph (C)
				will not be met, the Secretary shall submit to the appropriate committees of
				Congress a report that establishes an alternate target date for
				completion.
								(E)Merit review of
				proposalsThe Secretary shall select proposals for cooperative
				agreements under this paragraph—
								(i)through the use
				of competitive procedures; and
								(ii)on the basis of
				an impartial review of the merit of the proposals that takes into
				account—
									(I)the safety,
				demonstrated and potential market demand, technical merit and feasibility,
				efficiency, cost, used fuel disposal, and proliferation resistance of each
				competing reactor designs; and
									(II)input from the
				National Nuclear Energy Council established under section 602(a) of the
				Enabling the Nuclear Renaissance Act.
									(F)Authorization
				of appropriations
								(i)Department of
				EnergyThere is authorized to be appropriated to the Secretary to
				carry out this paragraph $100,000,000 for each of fiscal years 2011 through
				2020, to remain available until expended.
								(ii)Nuclear
				Regulatory CommissionThere are authorized to be appropriated to
				the Nuclear Regulatory Commission to carry out this section such sums as are
				necessary.
								.
				IVImproving the
			 licensing process
			401.Elimination of
			 mandatory hearing for uncontested license applications
				(a)Permits and
			 licensesSection 185 b. of the Atomic Energy Act of 1954 (42
			 U.S.C. 2235 b.) is amended in the first sentence—
					(1)by striking
			 public hearing and inserting hearing; and
					(2)by inserting
			 or if the Commission has determined that no hearing is required to be
			 held under that section, after section 189 a.
			 (1)(A),.
					(b)Hearings and
			 judicial reviewSection 189 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2239) is amended—
					(1)in subsection
			 a.—
						(A)in paragraph
			 (1)(A)—
							(i)in
			 the second sentence—
								(I)by striking
			 The Commission and all that follows through Federal
			 Register, on and inserting On;
								(II)by inserting
			 or an operating license after construction permit
			 each place it appears; and
								(III)by striking the
			 period at the end; and
								(ii)in
			 the third sentence—
								(I)by striking
			 In cases and all that follows through such a
			 hearing;
								(II)by striking
			 therefor and inserting for a hearing; and
								(III)by striking
			 issue an operating license and inserting issue a
			 construction permit, an operating license,; and
								(B)in paragraph
			 (2)(A), in the second sentence, by striking required hearing and
			 inserting hearing held by the Commission under this section;
			 and
						(2)in subsection b.
			 (2), by striking to begin operating and inserting to
			 operate.
					(c)Adjudicatory
			 hearingSection 193(b) of the Atomic Energy Act of 1954 (42
			 U.S.C. 2243(b)) is amended—
					(1)in paragraph (1),
			 by striking on the record and all that follows through
			 and 63 and inserting if a person the interest of whom may
			 be affected by the construction and operation of a uranium enrichment facility
			 under sections 53 and 63 has requested a hearing regarding the licensing of the
			 construction and operation of the facility; and
					(2)in paragraph (2),
			 by striking Such hearing and inserting If a hearing is
			 held under paragraph (1), the hearing.
					(d)ApplicabilityThe
			 amendments made by this section shall apply with respect to each application
			 and proceeding pending before the Nuclear Regulatory Commission as of the date
			 of enactment of this Act.
				402.Waste
			 confidenceSection 182 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2232) is amended by adding at the end the
			 following:
				
					(e)Nuclear waste
				confidenceIn considering applications for the construction and
				operation of a nuclear facility submitted to the Commission under section 103
				or 104, the Commission shall assume that sufficient capacity will be available
				in a timely manner to dispose of spent nuclear fuel and high-level radioactive
				waste resulting from the operation of the nuclear facility that is the subject
				of the
				application.
					.
			403.Environmental
			 reviews for nuclear energy projectsSection 185 b. of the Atomic Energy Act of
			 1954 (42 U.S.C. 2235 b.) is amended by adding at the end the following:
				
					(c)Environmental
				reviews for nuclear energy projects
						(1)In
				generalIn a proceeding for a combined construction permit and
				operating license for a site for which an early site permit has been issued,
				any environmental impact statement prepared by the Commission and cooperating
				agencies shall be prepared as a supplement to the environmental impact
				statement prepared for the early site permit.
						(2)Incorporation
				by referenceThe supplemental environmental impact statement
				shall incorporate by reference the analysis, findings, and conclusions from the
				environmental impact statement prepared for the early site permit,
				supplementing the discussion, analyses, findings, and conclusions on matters
				resolved in the early site permit proceeding only to the extent necessary to
				address information that is—
							(A)new; and
							(B)significant in
				that the information would materially change the prior findings or
				conclusions.
							(3)RegulationsNot
				later than 90 days after the date of enactment of this subsection, the
				Commission shall initiate rulemaking to amend the regulations of the Commission
				to implement this subsection.
						(4)Relationship to
				other lawNothing in this section exempts the Commission from any
				requirement for full compliance with section 102(2)(C) of the National
				Environmental Policy Act of 1969 (42 U.S.C.
				4332(2)(C)).
						.
			VDeveloping the
			 nuclear workforce
			501.Training the
			 next generation nuclear workforce
				(a)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of Energy to carry out each authorized use described in subsection
			 (b) $15,000,000 for each of fiscal years 2011 through 2020.
				(b)Use of
			 fundsOf the amounts made available under subsection (a), the
			 Secretary of Energy shall—
					(1)use such amounts
			 as are necessary to increase the number and amounts of nuclear science talent
			 expansion grants and nuclear science competitiveness grants provided under
			 section 5004 of the America COMPETES Act (42 U.S.C. 16532);
					(2)in coordination
			 with the Secretary of Education, use $5,000,000 to support nuclear science and
			 engineering in primary and secondary education in the United States; and
					(3)in coordination
			 with the Secretary of Labor, and in consultation with nuclear energy entities
			 and organized labor, use $5,000,000 to expand workforce training to meet the
			 high demand for workers skilled in nuclear power plant construction and
			 operation, including programs for—
						(A)electrical craft
			 certification;
						(B)preapprenticeship
			 career technical education for industrialized skilled crafts that are useful in
			 the construction of nuclear power plants;
						(C)community college
			 and skill center training for nuclear power plant technicians;
						(D)training of
			 construction management personnel for nuclear power plant construction
			 projects; and
						(E)regional grants
			 for integrated nuclear energy workforce development programs.
						VIDeveloping
			 infrastructure
			601.DefinitionsIn this title:
				(1)Advisory
			 CommitteeThe term Advisory Committee means the
			 Advisory Committee on Energy Park Development established under section
			 604(a).
				(2)CouncilThe
			 term Council means the National Nuclear Energy Council established
			 under section 602(a).
				(3)DepartmentThe
			 term Department means the Department of Energy.
				(4)InitiativeThe
			 term Initiative means the Energy Park Initiative established under
			 section 603(a).
				(5)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given the term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				(6)National
			 LaboratoryThe term National Laboratory has the
			 meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
			 15801).
				(7)ProgramThe
			 term Program means the N Prize Program described in
			 section 605(a).
				(8)SecretaryThe
			 term Secretary means the Secretary of Energy.
				602.National
			 nuclear energy council
				(a)EstablishmentAs
			 soon as practicable, but not later than 90 days after the date of enactment of
			 this Act, the Secretary shall establish a council to be known as the
			 National Nuclear Energy Council.
				(b)Membership;
			 Chairperson
					(1)MembershipThe
			 Secretary shall appoint each member of the Council.
					(2)CompositionThe
			 Council shall be composed of 15 members, of which not less than 6 members shall
			 represent the nuclear energy industry in the United States and international
			 marketplace.
					(3)ChairpersonThe
			 Council shall select a Chairperson from among the members of the
			 Council.
					(c)Study and
			 administrative committees
					(1)In
			 generalThe Chairman of the Council may establish 1 or more study
			 and administrative committees as the Chairman of the Council determines to be
			 appropriate.
					(2)Study
			 committees
						(A)UseA
			 study committee established under paragraph (1) may only assist the Council in
			 preparing any advice, information, or recommendation.
						(B)AuthorityIn
			 carrying out subparagraph (A), a study committee may—
							(i)carry out 1 or
			 more studies; and
							(ii)submit to the
			 Chairperson of the Council a report that contains a description of the results
			 of each study carried out under clause (i).
							(3)Purpose of
			 administrative committeesAn administrative committee may be
			 established under paragraph (1) solely for the purpose of assisting the Council
			 in the management of the internal affairs of the Council.
					(d)Meetings
					(1)FrequencyThe
			 Chairperson of the Council shall call a meeting of the Council not less than 2
			 times per calendar year.
					(2)Public
			 noticeThe Chairperson of the Council shall ensure that—
						(A)the time and
			 location of each meeting of the Council is made publicly available; and
						(B)each meeting of
			 the Council is open to the public.
						(e)Federal Advisory Committee
			 ActThe Council shall be subject to the
			 Federal Advisory Committee Act (5
			 U.S.C. App.).
				(f)Duties
					(1)In
			 generalThe Council shall—
						(A)serve in an
			 advisory capacity to the Secretary on matters relating to nuclear energy to
			 provide a forum for industry, the President, Federal agencies, National
			 Laboratories, and the financial community to develop a common understanding and
			 vision in continuing a nuclear renaissance in the United States;
						(B)initiate, advise,
			 inform, and make recommendations to the Secretary with respect to any matter
			 relating to nuclear energy, including implementation strategies, challenges,
			 and gaps needed to improve competitiveness in the national and international
			 marketplace, including—
							(i)enhancing
			 operating nuclear facilities;
							(ii)developing new
			 nuclear facilities (considering safety, market demand, financial aspects, and
			 licensing issues);
							(iii)developing
			 infrastructure for human capital and manufacturing; and
							(iv)considering
			 issues regarding the nuclear fuel cycle; and
							(C)develop guidance
			 to investors of nuclear energy initiatives as the Council determines to be
			 appropriate to assist the investors in bringing products and services of the
			 investors to the marketplace.
						(2)Annual
			 reportsNot later than 1 year after the date of enactment of this
			 Act and annually thereafter, the Chairperson of the Council shall submit to the
			 President, the Secretary, and the appropriate committees of Congress a report
			 that, for the period covered by the report, contains—
						(A)a description of
			 each action carried out under this section (including any resulting input and
			 recommendations to the Secretary); and
						(B)recommendations
			 of the Chairperson of the Council regarding any action that has or, in the
			 judgement of the Chairperson of the Council, should be taken to carry out this
			 section.
						(g)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary.
				603.Energy park
			 initiative
				(a)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall establish a program to be known as the Energy Park
			 Initiative to address strategies of the Federal Government for the
			 transition, reuse, and economic development of Department of Energy nuclear
			 sites and facilities (with particular emphasis on Department of Energy nuclear
			 sites and facilities that require environmental remediation).
				(b)ObjectivesThe
			 Initiative shall take into consideration the following objectives:
					(1)Energy security,
			 energy independence, nuclear material disposition, and energy sector
			 employment.
					(2)Reducing the
			 active area and total number of sites that require environmental
			 remediation.
					(3)Reducing the
			 overall life-cycle cost of the environmental cleanup program of the
			 Department.
					(4)Converting the
			 liabilities of the Office of Environmental Management of the Department
			 (including contaminated sites, facilities, and materials) into assets to solve
			 critical national energy issues.
					(5)Demonstrating the
			 effective partnering of the Department, other Federal agencies, private
			 industry, State and local governments, and local communities.
					(6)Accelerating the
			 siting and permitting of new energy facilities by benefitting from the
			 extensive meteorological, technical, and natural resource data obtained
			 through—
						(A)previously
			 conducted activities of the Department; and
						(B)the experience of
			 the workforce of the Department.
						(7)Preserving and
			 enhancing the economies of State and local host communities of Department
			 sites, with emphasis on sites under the jurisdiction of the Office of
			 Environmental Management of the Department with energy
			 reindustrialization.
					(c)Administration
					(1)In
			 generalThe Initiative shall be managed by the Deputy Secretary,
			 in coordination with each other major program office of the Department.
					(2)InclusionsThe
			 Initiative shall be carried out in a manner to ensure—
						(A)the use of the
			 expertise and capabilities of industry, institutions of higher education, and
			 National Laboratories; and
						(B)the participation
			 of the Advisory Committee.
						(d)Reports
					(1)Annual
			 reportsNot later than 1 year after the date of enactment of this
			 Act and annually thereafter, the Secretary shall submit to the appropriate
			 committees of Congress a report that contains, for the period covered by the
			 report, a description of—
						(A)each action
			 carried out under this section; and
						(B)any
			 recommendations of the Secretary for further action (including any budget
			 recommendations and recommendations for legislative changes to Federal
			 laws).
						(2)Site capability
			 reportNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a report that contains—
						(A)an initial
			 evaluation of key assets for which accelerated completion of the Initiative is
			 feasible;
						(B)a description
			 prepared in collaboration with State and local stakeholders that establishes
			 the most significant parameters for development, which shall include—
							(i)infrastructure
			 (including roads, buildings, equipment, utilities, barge and rail access,
			 transmission systems, and specialty features and capability);
							(ii)natural
			 resources;
							(iii)institutional
			 controls (including physical control, water rights, permits for the National
			 Pollutant Discharge Elimination System and other permits, buffer areas,
			 environmental and seismic characterization, and security); and
							(iv)human and
			 economic capital, including an estimate of jobs involved; and
							(C)an estimate
			 of—
							(i)the
			 resources required to accelerate completion of the Initiative;
							(ii)each timeframe
			 for the accelerated completion of the Initiative, and
							(iii)the number of
			 jobs involved during each applicable timeframe.
							(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section $10,000,000 for each of fiscal years 2011
			 through 2015.
				604.Advisory
			 committee on energy park development
				(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish an advisory committee to be known as the Advisory
			 Committee on Energy Park Development to provide advice and
			 recommendations to the Secretary on the development of energy parks at
			 Department sites and facilities, with particular emphasis on the reuse of the
			 assets of the Office of Environmental Management of the Department to maximize
			 redevelopment benefits for communities.
				(b)MembershipThe
			 Secretary shall ensure that the Advisory Committee has a balanced membership
			 that includes members with expertise in—
					(1)State and local
			 governmental programs;
					(2)independent
			 economic development associations or local economic development councils;
			 and
					(3)environmental
			 health, including experience in radiation health physics and industrial
			 hygiene.
					(c)MeetingsThe
			 Secretary shall establish a regular schedule of meetings for the Advisory
			 Committee.
				(d)Duties
					(1)In
			 generalThe Advisory Committee shall provide advice and expertise
			 to the Secretary to assist the Secretary in carrying out the duties of the
			 Secretary under this subtitle.
					(2)CoordinationIn
			 carrying out the duties of the Advisory Committee, to the maximum extent
			 practicable, the Advisory Committee shall solicit advice and recommendations
			 from community and external liaison groups (with emphasis on Environmental
			 Management Site-Specific Advisory Boards), including—
						(A)the National
			 Governors Association;
						(B)the National
			 Association of Attorneys General;
						(C)State and tribal
			 governments;
						(D)working
			 groups;
						(E)the Energy
			 Communities Alliance; and
						(F)the Environmental
			 Council of the States.
						(e)Federal
			 Advisory Committee Act exemptionThe Advisory Committee shall not
			 be subject to section 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App.).
				605.‘N’ prize
			 program authority
				(a)AuthorityThe
			 Secretary shall establish and carry out a program—
					(1)to be known as
			 the N Prize Program; and
					(2)to award cash
			 prizes in recognition of a limited number of breakthrough achievements in
			 research, development, demonstration, and commercial application that the
			 Secretary considers to have the potential for application with respect to the
			 performance of the nuclear mission of the Department.
					(b)Competition
			 requirementsThe Program may include prizes for the achievement
			 of goals established by the Secretary in a specific area through a widely
			 advertised solicitation for submission of results for research, development,
			 demonstration, or commercial application projects.
				(c)Relationship to
			 other authorityThe Program may be carried out in conjunction
			 with, or in addition to, any other authority of the Secretary to acquire,
			 support, or stimulate research, development, demonstration, or commercial
			 application projects, including Advanced Research Projects
			 Agency—Energy.
				(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $15,000,000, to remain available until
			 expended.
				VIIEnhancing
			 regulatory authority
			701.Continuation
			 of serviceSection 201(c) of
			 the Energy Reorganization Act of 1974 (42 U.S.C. 5841(c)) is amended—
				(1)by striking
			 (c) Each member and inserting the following:
					
						(c)Service of
				members
							(1)In
				generalExcept as provided in paragraph (2), each
				member
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Extended
				service by members of commission
							(A)In
				generalExcept as provided in subparagraph (B), a member of the
				Commission may serve on the Commission after the date on which the term of
				service of the member has expired.
							(B)ExceptionA
				member of the Commission described in subparagraph (A) may not serve after the
				earlier of—
								(i)the date on which
				the term of service of the successor of the member of the Commission commences;
				or
								(ii)the date of
				adjournment of the session of Congress during which the term of the member of
				the Commission
				expires.
								.
				702.Enhanced
			 fingerprinting requirementsSection 149 a.(1) of the Atomic Energy Act
			 of 1954 (42 U.S.C. 2169(a)(1)) is amended by adding at the end the
			 following:
				
					(C)In addition to
				the fingerprinting requirements described in this paragraph, the Commission may
				require an individual or entity described in subparagraph (A)(ii) to
				fingerprint any individual who—
						(i)has been
				designated by the individual or entity described in subparagraph (A)(ii) (or by
				a contractor or subcontractor of the individual or entity) to determine the
				trustworthiness and reliability of an individual who is required to be
				fingerprinted under subparagraph (B);
						(ii)is in the
				employment of the individual or entity described in subparagraph (A)(ii) (or a
				contractor or subcontractor of the individual or entity) and who has authority
				relating to the provision of unescorted access to a facility, radioactive
				material, or other property described in subparagraph (B)(i); or
						(iii)is, or holds a
				position equivalent to, the principal operating officer, or alternate principal
				operating officer, of the individual or entity described in subparagraph
				(A)(ii).
						.
			VIIIManagement of
			 used nuclear fuel
			801.United States
			 Nuclear Fuel Management Corporation
				(a)In
			 generalThe Atomic Energy Act
			 of 1954 (42 U.S.C. 2011 et seq.) is amended by adding at the end the
			 following:
					
						IIIUnited States
				Nuclear Fuel Management Corporation
							3001.PurposeThe purpose of this title is to establish a
				corporation—
								(1)to implement
				integrated spent nuclear fuel management consistent with the policy of the
				Federal Government on a self-sustaining basis through the use of a spent
				nuclear fuel management enterprise that will eliminate the need for Federal
				funding (other than funding provided pursuant to this title);
								(2)to assume
				responsibility for the activities, obligations, and resources of the Federal
				Government with respect to spent nuclear fuel management, including the duties
				and powers of—
									(A)the Secretary
				relating to the Nuclear Waste Fund; and
									(B)the Office of
				Civilian Radioactive Waste Management under section 304 of that Act (42 U.S.C.
				10224);
									(3)to ensure in the
				United States—
									(A)the common
				defense and security; and
									(B)compliance with
				laws and policies concerning nonproliferation of atomic weapons and other
				nonpeaceful uses of atomic energy;
									(4)to advance
				technologies and facilities to support all options for a long-term nuclear fuel
				cycle that will—
									(A)address global
				counterproliferation and counterterrorism;
									(B)promote efficient
				utilization of nuclear fuel resources; and
									(C)provide for safe,
				secure storage and disposal of nuclear materials;
									(5)to maintain a
				reliable and economical domestic source of spent nuclear fuel management
				services and sustain and support the expansion of nuclear energy in meeting
				United States requirements for clean, safe, reliable, and affordable
				energy;
								(6)to provide spent
				nuclear fuel management and related services to—
									(A)the Department of
				Energy for governmental purposes;
									(B)domestic persons;
				and
									(C)other entities,
				as determined by the President; and
									(7)to carry out
				other activities to advance the purposes described in this section.
								3002.DefinitionsIn this title:
								(1)BoardThe
				term Board means the Board of Directors of the Corporation
				established under section 3103.
								(2)CorporationThe
				term Corporation means the United States Spent Nuclear Fuel
				Corporation established by section 3101(a).
								(3)Corporation
				FundThe term Corporation Fund means the United
				States Nuclear Fuel Management Corporation Fund established by section
				3107.
								(4)Decommissioning;
				decontaminationThe terms decommissioning and
				decontamination, with respect to an activity, include any activity
				other than a response action or corrective action carried out for purposes of
				decontaminating or decommissioning a facility for spent nuclear fuel management
				that has residual radioactive or mixed radioactive and hazardous chemical
				contamination (including depleted tailings).
								(5)DepartmentThe
				term Department means the Department of Energy.
								(6)Nuclear Waste
				FundThe term Nuclear Waste Fund means the Nuclear
				Waste Fund established under section 302 of the Nuclear Waste Policy Act of
				1982 (42 U.S.C. 10222).
								(7)SecretaryThe
				term Secretary means the Secretary of Energy.
								(8)Spent fuel
				disposal contractThe term spent fuel disposal
				contract means a contract between the Secretary and a person entered
				into pursuant to section 302(a) of the Nuclear Waste Policy Act of 1982 (42
				U.S.C. 10222(a)).
								(9)Spent nuclear
				fuelThe term spent nuclear fuel means any nuclear
				fuel or highly radioactive waste that has been irradiated in a domestic,
				commercial nuclear power reactor pursuant to a spent fuel disposal
				contract.
								(10)Spent nuclear
				fuel managementThe term spent nuclear fuel
				management means any activity involving the disposal, storage,
				transportation, reprocessing, processing, treatment, fabrication, or sale of
				spent nuclear fuel or a product derived from spent nuclear fuel.
								(11)Stakeholder
				organizationThe term stakeholder organization means
				any organization that as of the date of enactment of this title is contributing
				or has contributed to the Nuclear Waste Fund.
								(12)Technology for
				spent nuclear fuel managementThe term technology for spent
				nuclear fuel management means any technology used to transport, store,
				process, reprocess, or dispose of spent nuclear fuel.
								(13)Transfer
				dateThe term transfer date means the earlier
				of—
									(A)the transfer date
				of the last asset, property, right, liability, or obligation transferred from
				the Secretary to the Corporation under this title (other than liabilities or
				obligations arising under contracts to dispose of spent nuclear fuel and high
				level radioactive waste); or
									(B)the date that is
				18 months after the date of enactment of this title.
									AEstablishment,
				powers, and organization
								3101.Establishment
									(a)In
				generalThere is established a corporation, to be known as the
				United States Nuclear Fuel Management Corporation.
									(b)TreatmentExcept
				as otherwise provided in this title, the Corporation shall be—
										(1)a wholly owned
				Federal corporation, subject to chapter 91 of title 31, United States Code;
				and
										(2)considered to be
				a Federal agency.
										(c)Corporate
				offices
										(1)In
				generalThe Corporation
				shall—
											(A)for the service of process and papers,
				maintain an office in the District of Columbia; and
											(B)for purposes of venue in civil actions, be
				considered to be a resident of the District of Columbia.
											(2)Other
				officesThe Corporation may
				establish offices in such other locations as the Corporation determines to be
				appropriate.
										3102.Powers
									(a)In
				generalThe
				Corporation—
										(1)except as
				otherwise provided in this title or applicable Federal law, shall have all the
				powers of a private corporation incorporated under the District of Columbia
				Business Corporation Act (D.C. Code section 29–301 et seq.);
										(2)shall have the
				priority of the United States with respect to the payment of debts from
				bankrupt, insolvent, and decedent persons or estates;
										(3)may obtain from
				the Administrator of General Services the services provided by the
				Administrator to Federal agencies on the same basis as those services are so
				provided;
										(4)shall have the
				authority to manage spent nuclear fuel, provide for the management of spent
				nuclear fuel by others, and acquire spent nuclear fuel or materials necessary
				for the management of spent nuclear fuel;
										(5)shall have the
				authority necessary to carry out, in accordance with subsection (b), the
				activities, obligations, and use of resources of the Federal Government with
				respect to spent nuclear fuel management, including the duties and powers
				of—
											(A)the Secretary
				relating to the Nuclear Waste Fund; and
											(B)the Office of
				Civilian Radioactive Waste Management under section 304 of that Act (42 U.S.C.
				10224); and
											(6)shall consider
				the spent nuclear fuel management and related services for defense-related
				spent nuclear fuel and high level radioactive waste and nuclear fuels
				identified by the National Spent Nuclear Fuel Program of the Department.
										(b)InclusionsThe
				authority of the Corporation described in subsection (a)(5) includes
				authority—
										(1)for the
				identification, development, licensing, construction, operation,
				decommissioning, and post-decommissioning maintenance and monitoring of any
				repository, interim storage facility, monitored retrievable storage facility,
				reprocessing facility, fuel fabrication facility, or test and evaluation
				facility constructed under title III of the Nuclear Waste Policy Act of 1982
				(42 U.S.C. 10221 et seq.), except that the limitations imposed on a monitored
				retrievable storage facility under section 141(g) of that Act (42 U.S.C.
				10161(g)) shall not apply to an interim storage facility developed by the
				Corporation;
										(2)for the
				administration of the high-level radioactive waste disposal program of the
				Department;
										(3)to enter into a
				new spent fuel disposal contract under section 302(a) of the Nuclear Waste
				Policy Act of 1982 (42 U.S.C. 10222(a)) for a commercial nuclear power reactor
				not yet licensed by the Nuclear Regulatory Commission;
										(4)to assume all
				responsibilities of the Department under spent fuel disposal contracts in
				existence on the date of enactment of this title, except that (as provided in
				section 3205) liability for failure to perform under those contracts shall not
				be assumed by the Corporation until the date that is 10 years after the license
				termination date of the reactor for which a contract applies; and
										(5)to recommend
				changes to the nuclear waste fee provided by section 302(a)(4) of the Nuclear
				Waste Policy Act of 1982 (42 U.S.C. 10222(a)(4)) and spent fuel disposal
				contracts, except that the Corporation may not implement any changes in the fee
				schedule except as provided in section 3201;
										(6)for the
				acquisition, design, modification, replacement, operation, and construction of
				facilities at a repository site, reprocessing facility site, reprocessed fuel
				fabrication facility site, monitored retrievable storage site, or test and
				evaluation facility site necessary or incident to a repository, reprocessing
				facility, reprocessed fuel fabrication facility, monitored retrievable storage
				facility, or test and evaluation facility;
										(7)to carry out such
				nongeneric research, development, and demonstration activities relating to
				evaluating, improving, and testing existing technologies for spent nuclear fuel
				management and related processes and activities as the Corporation considers to
				be necessary or advisable to achieve the purposes of this title;
										(8)to carry out
				transactions regarding spent nuclear fuel, uranium, enriched uranium,
				plutonium, other special nuclear material, fissionable nuclear material,
				fertile nuclear material, fission byproducts, actinides, or depleted uranium
				with any person—
											(A)licensed under
				section 53, 63, 103, or 104, in accordance with the applicable license;
											(B)in accordance
				with, and during the period provided for, an agreement for cooperation under
				section 123; or
											(C)otherwise
				authorized by law to enter into a transaction described in subparagraph (A) or
				(B);
											(9)to enter into
				contracts or other agreements with—
											(A)any person
				licensed under section 53, 63, 103, or 104, for such period as the Corporation
				considers to be appropriate to provide services supporting the mission and
				purpose of the Corporation under this title; and
											(B)the Department in
				accordance with this title for spent nuclear fuel management and related
				services that the Department determines to be required—
												(i)to carry out
				Presidential directives and authorizations; and
												(ii)to conduct other
				Department programs;
												(10)to adopt, alter,
				and use a corporate seal, which shall be judicially noticed;
										(11)to sue and be
				sued in the corporate name and be represented by an attorney in all
				administrative and judicial proceedings, including, on approval of the Attorney
				General, appeals from decisions of United States courts, except that the United
				States Court of Federal Claims shall have exclusive jurisdiction over a claim
				against the Corporation and a decision or action of the Corporation shall not
				be subject to review under section 119 of the Nuclear Waste Policy Act of 1982
				(42 U.S.C. 10139);
										(12)to indemnify
				directors, officers, attorneys, agents, and employees of the Corporation for
				liabilities and expenses relating to corporate activities;
										(13)(A)to acquire, purchase,
				lease, and hold real and personal property, including patents and proprietary
				data, as the Corporation determines to be necessary in the transaction of
				business; and
											(B)to sell, lease, grant, and dispose of
				such real and personal property as the Corporation determines to be necessary
				to achieve the purposes of this title;
											(14)on consent of
				each unit of government concerned, to employ the services, records, facilities,
				or personnel of any State or local government agency or instrumentality or
				voluntary or uncompensated personnel to perform appropriate functions on behalf
				of the Corporation;
										(15)to enter into
				and carry out such contracts, leases, cooperative agreements, or other
				transactions as are necessary to conduct business, on a reimbursable basis,
				with—
											(A)any Federal
				department or agency;
											(B)any State,
				territory, or possession (or any political subdivision thereof) of the United
				States; or
											(C)any individual,
				firm, association, or corporation;
											(16)to determine the
				character of, and the necessity for, the obligations and expenditures of the
				Corporation and the manner in which the obligations and expenditures will be
				incurred, allowed, and paid, subject to this title and other Federal law
				specifically applicable to wholly owned Federal corporations;
										(17)to retain and
				use the revenues of the Corporation to achieve the purposes of this title in a
				manner that ensures that the retention and use shall not be subject to
				apportionment under subchapter II of chapter 15 of title 31, United States
				Code;
										(18)to settle and
				adjust claims—
											(A)held by the
				Corporation against other parties; or
											(B)held by other
				parties against the Corporation;
											(19)to accept gifts
				or donations of services and real, personal, mixed, tangible, or intangible
				property to achieve the purposes of this title;
										(20)to execute, in
				accordance with applicable bylaws and regulations, appropriate
				instruments;
										(21)to provide for
				liability insurance by contract or self-insurance; and
										(22)subject to this
				subsection and section 3205, to pay any settlement or judgment entered against
				the Corporation from the Corporation Fund and not from funds made available
				pursuant to section 1304 of title 31, United States Code.
										3103.Board of
				Directors
									(a)In
				generalThe Corporation shall be headed by a Board of
				Directors.
									(b)Membership
										(1)Appointment
											(A)In
				generalThe Board shall be composed of 9 members, to be appointed
				by the President by and with the advice and consent of the Senate, of
				which—
												(i)at least 3 shall
				be from stakeholder organizations; and
												(ii)at least 2 shall
				be reserved for nominations from State public utility commissions.
												(B)AssociationThe
				association of a member of the Board with a stakeholder organization shall not
				be considered a conflict of interest.
											(2)ChairpersonThe
				members of the Board shall elect 1 member to act as Chairperson of the
				Board.
										(c)QualificationsTo
				be eligible to be appointed as a member of the Board, an individual
				shall—
										(1)be a citizen of
				the United States;
										(2)have management
				expertise relating to large organizations;
										(3)not be an
				employee of the Corporation;
										(4)make full
				disclosure to Congress of any investment or other financial interest that the
				individual holds in the energy industry; and
										(5)affirm support
				for the purposes of the Corporation.
										(d)Terms
										(1)In
				generalExcept as provided in paragraph (2), a member of the
				Board shall serve for a term of not more than 5 years.
										(2)Initial
				membersOf the members first appointed to the Board—
											(A)1 shall be
				appointed for a 1-year term;
											(B)2 shall be
				appointed for a 2-year term;
											(C)2 shall be
				appointed for a 3-year term;
											(D)2 shall be
				appointed for a 4-year term; and
											(E)2 shall be
				appointed for a 5-year term.
											(3)ReappointmentA
				member of the Board the term of service of whom has expired may be reappointed
				by the President, by and with the advice and consent of the Senate.
										(4)ExpirationA
				member of the Board the term of service of whom has expired may continue to
				serve on the Board until the earlier of—
											(A)the date on which
				a successor member is appointed; and
											(B)the date on which
				the session of Congress during which the term of the member expires
				ends.
											(e)VacanciesA
				vacancy on the Board—
										(1)shall not affect
				the powers of the Board; and
										(2)shall be filled
				in the same manner as the original appointment was made.
										(f)MeetingsThe
				Board shall meet in accordance with the bylaws of the Corporation—
										(1)at the call of
				the Chairperson; and
										(2)not less
				frequently than once each quarter.
										(g)QuorumFor
				purposes of meetings of the Board, 2/3 of the active
				members of the Board shall constitute a quorum.
									(h)BylawsA
				majority of the members of the Board may amend the bylaws of the
				Corporation.
									(i)Compensation of
				members
										(1)In
				general
											(A)Non-Federal
				employeesA member of the Board who is not an officer or employee
				of the Federal Government shall be compensated at a rate equal to the daily
				equivalent of the annual rate of basic pay prescribed for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code, for each
				day (including travel time) during which the member is engaged in the
				performance of the duties of the Board.
											(B)Federal
				employeesA member of the Board who is an officer or employee of
				the Federal Government shall serve without compensation in addition to the
				compensation received for the services of the member as an officer or employee
				of the Federal Government.
											(2)Travel
				expensesA member of the Board shall be allowed travel expenses,
				including per diem in lieu of subsistence, at rates authorized for an employee
				of an agency under subchapter I of chapter 57 of title 5, United States Code,
				while away from the home or regular place of business of the member in the
				performance of the duties of the Board.
										3104.Management
									(a)Chief executive
				officer
										(1)AppointmentThe
				Board shall appoint an individual to serve as chief executive officer of the
				Corporation.
										(2)Qualifications
											(A)In
				generalTo be eligible to serve as chief executive officer of the
				Corporation, an individual—
												(i)shall have senior
				executive-level management experience in large, complex organizations;
												(ii)shall
				not—
													(I)be a member of
				the Board; or
													(II)have served as a
				member of the Board during the 2-year period ending on the date of appointment
				as chief executive officer; and
													(iii)shall comply
				with the conflict of interest policy adopted by the Board.
												(B)ExpertiseIn
				appointing a chief executive officer, the Board shall give particular
				consideration to appointing an individual with—
												(i)expertise in the
				nuclear industry; and
												(ii)strong financial
				skills.
												(3)TenureThe
				chief executive officer shall serve at the pleasure of the Board.
										(4)Authorities and
				dutiesThe chief executive officer shall—
											(A)be responsible
				for the management of the Corporation; and
											(B)report to, and be
				under the direct authority of, the Board.
											(5)Corporate
				officersThe chief executive officer shall appoint such managers,
				assistant managers, employees, attorneys, and agents as are necessary to carry
				out the powers of the Corporation—
											(A)with the advice
				and consent of the Board; and
											(B)without regard to
				the civil service laws applicable to officers and employees of the United
				States.
											(b)Compensation
				plan
										(1)In
				generalWithout regard to section 5301 of title 5, United States
				Code, the Board shall establish—
											(A)the duties of and
				compensation for all officers and employees of the Corporation; and
											(B)a system of
				organization to describe those responsibilities and promote efficiency.
											(2)Applicable
				criteriaThe Board shall ensure that—
											(A)officers and
				employees are appointed, promoted, and assigned on the basis of capability and
				fitness; and
											(B)other personnel
				actions are consistent with the principles of fairness and due process, without
				regard to the provisions of title 5, United States Code, relating to
				appointments and other personnel actions in the competitive service.
											(3)Protection of
				Department employees
											(A)PurposeThe
				purpose of this paragraph is to ensure that the establishment of the
				Corporation does not result in any inequitable effect on the employment rights,
				wages, or benefits of Department employees in carrying out the functions
				transferred from the Department to the Corporation pursuant to this
				title.
											(B)Measures of
				protectionThe compensation, benefits, and other terms and
				conditions of employment in effect on the day before the applicable transfer
				date for activities previously carried out by the Department pursuant to any
				law or regulation shall continue to apply to officers and employees of the
				Department or any other Federal department or agency who are detailed to the
				Corporation until the date on which the officers or employees are no longer
				detailed to the Board.
											(c)Transferees and
				detailees
										(1)In
				generalOn request of the Board and subject to the approval of
				the Secretary, an employee of the Department may be transferred or detailed to
				the Corporation in accordance with section 3112 without any loss in accrued
				benefits or standing within the Civil Service System.
										(2)Benefits
											(A)In
				generalAn employee who accepts a transfer to the Corporation may
				elect—
												(i)to have any
				accrued retirement benefits transferred to a retirement system established by
				the Corporation; or
												(ii)to retain
				coverage under, as applicable—
													(I)the Civil Service
				Retirement System; or
													(II)the Federal
				Employees Retirement System.
													(B)WithholdingWith
				respect to an employee who elects to retain coverage under subparagraph
				(A)(ii), the Corporation shall—
												(i)withhold a
				portion of the payment of the employee; and
												(ii)use the amounts
				withheld to make such payments as are required under the applicable Federal
				retirement system.
												(3)DetaileesThe
				Department shall offer any employee of the Department who is detailed to the
				Board a position of like grade, compensation, and proximity to the official
				duty station of the employee beginning on the date on which the services of the
				employee are no longer required by the Corporation.
										3105.Audits
									(a)Independent
				audits
										(1)In
				generalThe financial statements of the Corporation shall
				be—
											(A)prepared in
				accordance with generally accepted accounting principles; and
											(B)audited annually
				by an independent certified public accountant in accordance with—
												(i)auditing
				standards issued by the Comptroller General of the United States; and
												(ii)generally
				accepted auditing standards of the private sector.
												(2)Review by
				GAOThe Comptroller General—
											(A)may review any
				audit under paragraph (1); and
											(B)shall submit to
				Congress and the Corporation a report describing the results of each review
				under subparagraph (A), including appropriate recommendations, if any.
											(b)GAO
				audits
										(1)In
				generalThe Comptroller General may audit the financial
				statements of the Corporation for any year in accordance with subsection
				(a)(1).
										(2)Reimbursement
				by CorporationThe Corporation shall reimburse the Comptroller
				General for the cost of any audit conducted under this subsection, as
				determined by the Comptroller General.
										(c)Availability of
				books and recordsSubject to section 3111, all books, accounts,
				financial records, reports, files, papers, and other property belonging to, or
				in use by, the Corporation or an auditor of the Corporation that the
				Comptroller General considers to be necessary to conduct an audit or review
				under this section shall be made available to the Comptroller General.
									(d)Treatment of
				GAO auditsAn audit or review by the Comptroller General under
				this section shall be in lieu of any other audit of the financial transactions
				of the Corporation required to be carried out by the Comptroller General under
				chapter 91 of title 31, United States Code, or other applicable law.
									3106.Annual
				reports
									(a)In
				generalNot less frequently than once each year, the Corporation
				shall submit to the President and Congress a report describing the activities
				carried out by the Corporation during the preceding fiscal year,
				including—
										(1)a general
				description of the operations of the Corporation;
										(2)a summary of the
				operating and financial performance of the Corporation; and
										(3)a copy of each
				audit report prepared for the applicable fiscal year under section 3105.
										(b)DeadlineA
				report under subsection (a) shall—
										(1)be completed by
				not later than 150 days after the end of each fiscal year of the Corporation;
				and
										(2)accurately
				reflect the financial position of the Corporation as of that date.
										3107.United States
				Nuclear Fuel Management Corporation Fund
									(a)Establishment
										(1)In
				generalThere is established in the Treasury of the United States
				a fund, to be known as the United States Nuclear Fuel Management
				Corporation Fund (referred to in this section as the Corporation
				Fund).
										(2)AccountsThe
				Corporation Fund shall be composed of 2 accounts, to be known as—
											(A)the United
				States Nuclear Fuel Management Corporation Operating Account (referred
				to in this section as the Operating Account); and
											(B)the United
				States Nuclear Management Corporation Capital Reserve Account (referred
				to in this section as the Capital Reserve Account).”
											(b)Transfer and
				deposits of funds
										(1)Transfer of
				unexpended balancesOn the earlier of the transfer date or the
				date agreed to by the Secretary and the Corporation, the Secretary of the
				Treasury, without further appropriation, shall transfer from the Nuclear Waste
				Fund to the Operating Account, the unexpended balance of the appropriated funds
				(including funds set aside for accounts payable), and accounts receivable,
				relating to functions and activities assumed by the Corporation pursuant to
				this title, including all advance payments.
										(2)Transfer of the
				corpus of the nuclear waste fundOn the earlier of the transfer
				date or the date agreed to by the Secretary and the Corporation, the Secretary
				of the Treasury, without further appropriation, shall transfer from the Nuclear
				Waste Fund to the Capital Reserve Account, the unexpended balance of the
				Nuclear Waste Fund to the Corporation Fund as follows:
											(A)On the date of
				enactment of this title, the corpus of the Nuclear Waste Fund, consisting of
				any unfunded balance of the unexpended balance shall be credited to the Capital
				Reserve Account as an unfunded asset, which shall continue to accrue interest
				at rates and maturities determined by the Secretary of the Treasury, including
				all receipts, proceeds, and recoveries received by the Nuclear Waste Fund under
				subsections (a), (b), and (e) of section 302 of the Nuclear Waste Policy Act of
				1982 (42 U.S.C. 10222).
											(B)Beginning on the
				date of enactment of this title, any appropriations made to the Nuclear Waste
				Fund and all receipts, proceeds, interest, and recoveries received on or after
				that date under subsections (a), (b), and (e) of section 302 of that Act (42
				U.S.C. 10222) shall be transferred to the Operating Account.
											(3)Revenues from
				salesRevenues from sales of products and services sold by the
				Corporation shall be deposited in the Operating Account.
										(c)Use of
				funds
										(1)Use of
				operating account
											(A)In
				generalThe Corporation may make expenditures from the Operating
				Account without further appropriation and without fiscal year limitation only
				to carry out the purposes of this title.
											(B)InvestmentThe
				Corporation may invest amounts of the fund in such financial instruments as the
				Corporation considers appropriate.
											(C)Nuclear waste
				policy Act restrictionsThe Corporation shall expend Operating
				Account funds—
												(i)consistent with
				section 302(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(d));
				or
												(ii)for other
				purposes authorized by Congress.
												(2)Use of capital
				reserve accountThe Corporation may—
											(A)pledge, without
				further appropriation and without fiscal year limitation, use of the Capital
				Reserve Account as collateral for the issuance of bonds; and
											(B)make
				expenditures, without further appropriation and without fiscal year limitation,
				for the decontamination, decommissioning, and ongoing surveillance and
				maintenance of Corporation facilities and repositories following
				closure.
											(d)Administration
				of corporation fund
										(1)In
				generalThe Corporation, in consultation with the Secretary of
				the Treasury, shall—
											(A)administer the
				Corporation Fund; and
											(B)submit to
				Congress annual reports describing the financial condition and operations of
				the Corporation Fund during the preceding fiscal year.
											(2)Budgetary
				treatmentThe Corporation Fund shall not be subject to—
											(A)the allocations
				for discretionary spending under section 302(a) of the Congressional Budget Act
				of 1974 (2 U.S.C. 633(a));
											(B)the
				suballocations of appropriations committees under section 302(b) of that Act (2
				U.S.C. 633(b)); or
											(C)apportionment
				under subchapter II of chapter 15 of title 31, United States Code.
											(3)InvestmentIf
				the Corporation determines that the Corporation Fund Account contains at any
				time amounts in excess of the needs of the Corporation, the Corporation may
				request the Secretary of the Treasury to invest such portion of the excess
				amounts as the Corporation determines to be appropriate in obligations of the
				United States—
											(A)having maturities
				determined by the Secretary of the Treasury to be appropriate to the needs of
				the Corporation; and
											(B)bearing interest
				at rates determined to be appropriate by the Secretary of the Treasury, taking
				into consideration the current average market yield on outstanding marketable
				obligations of the United States with remaining periods to maturity comparable
				to the maturities of the investments, except that the interest rate on the
				investments shall not exceed the average interest rate applicable to existing
				borrowings.
											3108.Issuance of
				bonds
									(a)Issuance
										(1)In
				generalThe Corporation may issue and sell bonds, notes, and
				other evidences of indebtedness (referred to in this section as
				bonds).
										(2)Use of
				revenueThe Corporation may pledge and use revenues of the
				Corporation for—
											(A)payment of the
				principal and interest on the bonds;
											(B)purchase or
				redemption of additional bonds; and
											(C)other purposes
				incidental to the functions described in subparagraphs (A) and (B), including
				creation of reserve funds and other funds that may be similarly pledged and
				used.
											(3)Agreements with
				holders and trusteesThe Corporation may enter into binding
				agreements with the holders and trustees of bonds with respect to activities to
				enhance the marketability of the bonds, including—
											(A)the establishment
				of reserve funds and other funds;
											(B)stipulations
				concerning the subsequent issuance of bonds; and
											(C)other activities
				in accordance with this title.
											(b)Not obligations
				of United States
										(1)In
				generalA bond issued by the Corporation under this section shall
				not be considered to be an obligation of, or guaranteed as to principal or
				interest by, the United States.
										(2)NoticeEach
				bond of the Corporation shall contain a notice of the consideration described
				in paragraph (1).
										(c)Terms and
				conditions
										(1)Negotiability;
				maturityA bond issued by the Corporation under this section
				shall—
											(A)be a negotiable
				instrument unless otherwise specified in the bond; and
											(B)mature not later
				than 50 years after the date of issuance.
											(2)Role of
				Secretary of Treasury
											(A)Right of
				disapproval
												(i)In
				generalNot later than 30 days after the date on which the
				Corporation submits to the Secretary of the Treasury a notification of the
				establishment of a term or condition on a bond under this section described in
				clause (ii), the Secretary of the Treasury may disapprove the term or
				condition.
												(ii)DescriptionThe
				terms and conditions referred to in clause (i) are terms and conditions
				relating to—
													(I)the form or
				denomination of a bond;
													(II)the time,
				amount, or price at which a bond is sold;
													(III)the rate of
				interest of the bond;
													(IV)the terms by
				which the bond may be redeemed by the Corporation before maturity;
													(V)the priority of
				claims on the net revenues of the Corporation with respect to principal and
				interest payments; and
													(VI)any other term
				or condition the Secretary of the Treasury determines to be appropriate.
													(B)Inapplicability
				of right to prescribe termsSection 9108(a) of title 31, United
				States Code, shall not apply to the Corporation.
											(d)Inapplicability
				of securities requirementsThe Corporation—
										(1)shall be
				considered to be an executive department of the United States for purposes of
				section 3(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(c));
				and
										(2)may register the
				securities and maintain the books of the Corporation in accordance with—
											(A)the Securities
				Act of 1933 (15 U.S.C. 77a et seq.);
											(B)the Securities
				Exchange Act of 1934 (15 U.S.C. 78a et seq.); and
											(C)applicable
				regulations of the Securities and Exchange Commission.
											(e)Use of Federal
				Financing BankThe Corporation may issue or sell any bond to the
				Federal Financing Bank.
									3109.Exemption
				from taxation and payments in lieu of taxes
									(a)Exemption from
				taxationThe Corporation shall be exempt from taxation in any
				manner or form by any State, county, or other entity of local government,
				including State, county, or local sales tax.
									(b)Payments in
				lieu of taxes
										(1)In
				generalThe Corporation shall make annual payments, in such
				amounts as the Corporation determines to be fair and reasonable, to each State
				and local governmental agency with tax jurisdiction over any area in which a
				facility of the Corporation is located.
										(2)DeterminationIn
				making a determination under paragraph (1), the Corporation shall take into
				consideration—
											(A)the customs and
				practices prevailing in the applicable area with respect to appraisal,
				assessment, and classification of industrial property and any special
				considerations extended to large-scale industrial operations; and
											(B)the requirement
				that any payment made to a taxing authority for any period shall be not less
				than the payments that would have been made to the taxing authority for the
				same period by the Department and contractors of the Department on behalf of
				the Department with respect to property and operations of the
				Corporation.
											(c)Time of
				paymentsEach payment under this section shall be made by the
				Corporation on the date on which payments of taxes by taxpayers to each taxing
				authority are due and payable.
									(d)Determination
				of amount dueA determination by the Corporation of an amount due
				under this section shall be final and conclusive.
									3110.Nonapplicability
				of certain Federal law
									(a)Antitrust
				lawsThe Corporation shall not be subject to—
										(1)the Sherman Act
				(15 U.S.C. 1 et seq.);
										(2)the Clayton Act
				(15 U.S.C. 12 et seq.); or
										(3)section 73 or 74
				of the Wilson Tariff Act (15 U.S.C. 8, 9).
										(b)Environmental,
				occupational, and public health and safety licensing laws
										(1)National
				Environmental Policy Act of 1969
											(A)In
				generalSubject to subparagraph (B), the Corporation shall comply
				with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.).
											(B)Preparation of
				environmental impact statementThe Corporation shall not be
				required to prepare an environmental impact statement or similar analysis
				required under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the Nuclear
				Regulatory Commission is required under any law (including regulations) to
				prepare the environmental impact statement or similar analysis.
											(2)JurisdictionThe
				Commission shall have exclusive jurisdiction over the facilities and operations
				of the Corporation with respect to licensing, permitting, rulemaking,
				compliance, or operations under all Federal, State, interstate, and local
				environmental, occupational, and public health and safety laws.
										(3)Enforcement
											(A)In
				generalA requirement included in a license of the Commission or
				a substantive requirement (including any injunctive relief, administrative
				order, or civil or administrative penalty or fine) may be enforced against the
				Corporation only by the Commission (or a designee).
											(B)WaiverThe
				United States waives any immunity otherwise applicable to the
				Corporation.
											(c)Energy
				Reorganization Act requirements
										(1)In
				generalThe Corporation shall be subject to section 210 of the
				Energy Reorganization Act of 1974 (42 U.S.C. 5850).
										(2)Leased
				facilitiesWith respect to the operation of any facility leased
				by the Corporation, section 206 of that Act (42 U.S.C. 5846) shall apply to the
				directors and officers of the Corporation.
										(d)Exemption from
				Federal property and procurement requirementsThe Corporation
				shall not be subject to—
										(1)subtitle I of
				title 40, United States Code;
										(2)title III of the
				Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et
				seq.); or
										(3)any other law
				requiring conformance with the Federal Acquisition Regulations contained in
				title 48, Code of Federal Regulations.
										(e)Export control
				lawsNo transaction of the Corporation shall be subject to the
				export control laws if the transaction is carried out in accordance with an
				agreement between the United States and a foreign country.
									3111.Protection of
				information
									(a)In
				generalSubject to subsection (b), the Corporation shall protect
				information classified under this Act, trade secrets, and security, commercial,
				or financial information to the same extent as a Federal agency or private
				corporation, in accordance with applicable law, including section 1905 of title
				18, United States Code.
									(b)Other
				applicable lawsSection 552(d) of title 5, United States Code,
				shall not apply to the Corporation.
									3112.Transition
				and transfer requirements
									(a)Transition
				managerNot later than 30 days after the date of enactment of
				this title, the President shall appoint a transition manager, who shall serve
				at the pleasure of the President during the period beginning on the date of
				appointment and ending on the earlier of—
										(1)the date on which
				a chief executive officer is appointed for the Corporation pursuant to section
				3104; or
										(2)the transfer
				date.
										(b)Duties
										(1)In
				generalThe transition manager shall carry out the powers and
				duties of the Board and chief executive officer as described in section 3104
				only to the extent necessary to implement the transfer of spent nuclear fuel
				management obligations, functions, personnel, and funds from the Secretary to
				the Corporation not later than the transfer date.
										(2)CompensationThe
				transition manager shall be a Federal employee to be paid at the rate of pay
				for the appropriate Executive Service Level, as determined by the
				Secretary.
										(3)Continuation in
				absence of a board of directorsThe transition manager shall
				carry out this section regardless of whether the Board is appointed pursuant to
				section 3103.
										(c)Ratification of
				actionsOnce the Board has been appointed, each action carried
				out by the transition manager shall be subject to ratification by the
				Board.
									(d)Responsibilities
				of the SecretaryDuring the period beginning on the date of
				enactment of this title and ending on the transfer date, the Secretary
				shall—
										(1)retain
				responsibility for spent nuclear fuel management in accordance with applicable
				Federal law;
										(2)to the extent
				provided in appropriations Acts, provide funds to the transition manager to pay
				salaries and expenses necessary to effectuate the purposes of this
				title;
										(3)assign employees
				of the Department to assist the transition manager in carrying out this
				section; and
										(4)assist and
				cooperate with the transition manager and the chief executive officer in
				transferring to the Corporation not later than the transfer date the
				activities, obligations, and resources under the jurisdiction or control of the
				Secretary with respect to spent nuclear fuel management.
										(e)Budget
										(1)In
				generalThe transition manager shall prepare and submit an
				operating budget for the Corporation for each fiscal year to the Secretary for
				approval not later than December 1 of each year until the Board is appointed
				pursuant to section 3103.
										(2)Reasonable
				expensesAll reasonable expenses associated with the duties of
				the transition manager shall be paid from the Operating Fund, as approved by
				the Secretary.
										(f)Completion of
				transfers and other actions by transfer date
										(1)In
				generalThe Secretary and the transition manager shall complete
				transfers of all assets, property, rights, liabilities, or obligations under
				the jurisdiction of the Secretary relating to spent nuclear fuel management to
				the Corporation not later than the transfer date.
										(2)Suspension of
				fees
											(A)In
				generalAny party to a contract with the United States executed
				pursuant to section 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
				10222) for the disposal of spent nuclear fuel and high level radioactive waste
				may suspend payment of fees under the contract if all transfers of contracts
				and funds required to be transferred under this title are not complete, the
				Board has not been appointed, or a chief executive officer for the Corporation
				has not been appointed, by the transfer date.
											(B)PeriodA
				suspension under subparagraph (A) shall continue until each action required
				under this title has been completed.
											(C)ApplicabilityThe
				suspension of payments of a contract under this subsection shall not constitute
				a termination, breach, or cancellation of the contract.
											BRights,
				privileges, and assets
								3201.Marketing and
				contracting authority
									(a)Exclusive
				marketing agent
										(1)In
				generalThe Corporation shall
				act as the exclusive marketing agent on behalf of the United States for
				entering into contracts to provide spent nuclear fuel management and related
				products and services.
										(2)Effect on
				DepartmentBeginning on the
				transfer date, the Department may not market spent nuclear fuel management or
				any related service.
										(b)Transfer of
				contracts
										(1)In
				generalEach spent nuclear fuel management contract, agreement,
				and lease executed by the Department before the transfer date relating to spent
				nuclear fuel management or a related service shall be transferred to the
				Corporation.
										(2)Increase in
				feesThe Corporation may not increase the fee under contracts
				executed by the Secretary under section 302(a) of the Nuclear Waste Policy Act
				of 1982 (42 U.S.C. 10222(a)), unless the Secretary approves the fee increase in
				accordance with section 302(a)(3) of that Act not later than 2 years in advance
				of the proposed effective date of the increase in the fee.
										3202.Pricing
									(a)Services
				provided to commercial customers
										(1)In
				generalThe Corporation shall
				establish prices for products, materials, and services provided by the
				Corporation to customers other than the Department, and for services other than
				those provided under a spent fuel disposal contract, on a basis sufficient
				to—
											(A)recover the costs of the Corporation;
				and
											(B)operate on a self-sustaining basis.
											(2)ApprovalEach price established under paragraph (1)
				shall be subject to review and approval by the Board.
										(b)Services
				provided to DepartmentThe Corporation shall charge the
				Department fees for spent nuclear fuel management services provided under
				section 3102(b)(7) on a basis sufficient to recover the costs of the
				Corporation, on a yearly basis, of providing the services.
									3203.Acquisition
				of Department land and facilities
									(a)In
				generalThe
				Corporation—
										(1)shall have the exclusive option to lease or
				otherwise access required portions of Department or other Federal land (other
				than land within the National Park System, the National Forest System, or the
				National Wildlife Refuge System or land managed by the Bureau of land
				Management that is within a conservation system unit), facilities, and property
				useful for spent nuclear fuel management purposes, including property or
				facilities of the Department necessary for storage, processing, or fuel
				fabrication involving materials containing plutonium; and
										(2)may acquire or lease any required portion
				of State or private land, facilities, or property useful for spent nuclear fuel
				management purposes.
										(b)Terms of
				lease
										(1)In
				generalThe Corporation and the Department shall establish
				mutually agreeable terms for any lease under subsection (a)(1), including
				specifying annual payments to be made to the Department by the
				Corporation.
										(2)PaymentsThe
				amount of annual payments for a lease under subsection (a)(1) shall be equal to
				the cost incurred by the Department in administering the lease and providing to
				the Corporation services relating to the lease (excluding depreciation and
				imputed interest on original plant investments and costs under subsection
				(c)).
										(c)Department
				responsibility for preexisting conditionsThe payment of any
				costs of decontamination and decommissioning, actions for response (as defined
				in section 101 of the Comprehensive Environmental Response, Compensation, and
				Liability Act of 1980 (42 U.S.C. 9601)), or corrective actions (as defined by
				the Administrator of the Environmental Protection Agency under section 3004(u)
				of the Solid Waste Disposal Act (42 U.S.C. 6924(u)), with respect to conditions
				existing before the transfer date, in connection with property of the
				Department leased under subsection (a)(1), shall remain the sole responsibility
				of the Department.
									(d)Environmental
				auditThe Secretary, in consultation with the Administrator of
				the Environmental Protection Agency, shall conduct a comprehensive
				environmental audit to identify the environmental conditions that will remain
				the responsibility of the Department under subsection (c) after leasing the
				applicable land or facility.
									(e)Treatment under
				Price-AndersonAny lease executed between the Secretary and the
				Corporation under this section shall be considered to be a contract for
				purposes of section 170 d.
									(f)Waiver of EIS
				requirementA lease executed between the Corporation and the
				Department under this section shall not be considered to be a major Federal
				action significantly affecting the quality of the human environment for
				purposes of section 102 of the National Environmental Policy Act of 1969 (42
				U.S.C. 4332).
									3204.Patents and
				inventions
									(a)Grant of
				rights
										(1)In
				generalThe Corporation may use—
											(A)efficacious and
				economical processes for spent nuclear fuel management; and
											(B)any method of
				improving the production of nuclear power.
											(2)InfringementExcept
				as provided in paragraph (3), an owner of a patent the patent rights of which
				are copied, used, infringed, or employed by the Corporation pursuant to this
				subsection shall have as the exclusive remedy a cause of action against the
				Corporation to be instituted and prosecuted, as a case in equity, in the
				appropriate United States district court for the recovery of reasonable
				compensation for the infringement.
										(3)Federal
				employeesThis section shall not apply to any art, machine,
				method of manufacture, or composition of matter discovered or invented by an
				employee during the period of employment by the Corporation or the Federal
				Government.
										(b)Exclusive right
				To commercializeThe Corporation shall have the exclusive
				commercial right to deploy and use any spent nuclear fuel management patent or
				process of the Corporation.
									(c)Research and
				developmentOn request of the Corporation, the Secretary shall
				provide, on a reimbursable basis, research and development of alternative
				technologies for spent nuclear fuel management.
									3205.Liabilities
									(a)Liabilities
				based on operations before transitionExcept as otherwise
				provided in this title, each liability attributable to spent nuclear fuel
				management or property transferred to the Corporation before the applicable
				transfer date shall remain a liability of the Department.
									(b)Judgments based
				on operations before transitionExcept as otherwise agreed to by
				the Corporation and the Department, a judgment entered against the Department
				imposing liability arising out of a spent nuclear fuel management obligation of
				the Department under the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et
				seq.) or a spent fuel disposal contract shall be considered to be a judgment
				against, and payable solely by, the Department.
									(c)RepresentationWith
				respect to any claim to impose liability under subsection (a) or (b)—
										(1)the United States
				shall be represented by the Department of Justice; and
										(2)the Corporation
				shall be represented by a counsel selected by the Corporation.
										(d)Judgments and
				liabilities based on operations after transition
										(1)In
				generalExcept as otherwise provided in this subsection, a
				judgment entered against the Corporation arising from operations of the
				Corporation on or after the transfer date shall be payable solely by the
				Corporation from funds of the Corporation.
										(2)Existing spent
				fuel disposal contracts
											(A)In
				generalParagraph (1) shall not apply to a liability or judgment
				that—
												(i)is based on a
				spent fuel disposal contract in existence on the date of enactment of this
				title; and
												(ii)accrues not
				later than 10 years after the license termination date of the reactor to which
				the contract applies, including any renewals of the license granted by the
				Nuclear Regulatory Commission.
												(B)PaymentA
				liability or judgment described in subparagraph (A) shall continue to
				be—
												(i)the
				responsibility of the Department; and
												(ii)payable pursuant
				to section 1304 of title 31, United States Code.
												(3)Relationship to
				other provisionsPayments from the funds of the Corporation
				described in paragraph (1) shall not be subject to the Nuclear Waste Policy Act
				of 1982 (42 U.S.C. 10101 et seq.), including section 302(d) of that Act (42
				U.S.C. 10222(d)).
										(4)TreatmentThe
				Corporation shall not be considered to be a Federal agency for purposes of
				chapter 171 of title 28, United States Code.
										3206.Predeployment
				activities by CorporationThe
				Corporation, in coordination with the Department, may carry out such activities
				as are necessary to prepare for the provision of spent nuclear fuel management
				services, including—
									(1)initiation of
				public outreach and coordination with State and local stakeholders;
									(2)completion of
				preapplication activities with the Commission;
									(3)confirmation of
				technical performance;
									(4)validation of
				economic projections;
									(5)completion of
				feasibility and risk studies;
									(6)initiation of
				preliminary plant design and engineering; and
									(7)site selection,
				site characterization, and environmental documentation activities.
									3207.Construction
				and operation of facilities
									(a)EstablishmentIf
				the Corporation elects to proceed with the construction of a new facility, or
				take over operation of an existing facility, for spent nuclear fuel management,
				the Corporation may enter into a contract with 1 or more contractors for the
				construction or operation of the facility.
									(b)Transactions
				between Corporation and contractors
										(1)GrantsThe
				Corporation may make grants or loans to 1 or more contractors to carry out any
				duty of the Corporation under this title.
										(2)Licensing
				agreementThe Corporation may license to a contractor any right,
				title, or interest of the Corporation under this title.
										(3)Purchase
				agreementThe Corporation may enter into a commitment to purchase
				any spent nuclear fuel management service, nuclear material, or fuel product
				produced at a facility operated by a contractor.
										(4)Additional
				assistanceThe Corporation may provide to a contractor such
				additional personnel, services, and equipment as the Corporation determines to
				be appropriate.
										3208.Price-Anderson
				coverage
									(a)In
				generalSection 170 shall
				apply to any spent nuclear fuel management facility—
										(1)owned or operated by, or under contract
				with, the Corporation;
										(2)licensed under section 53, 63, or 103;
				and
										(3)constructed after the date of enactment of
				this title.
										(b)Indemnity
				agreementsThe Secretary,
				pursuant to section 170, may enter in to any indemnity agreement with the
				Corporation or a contractor of the Corporation as the Secretary determines to
				be necessary.
									3209.ReferencesAny reference to the Commission or the
				Department contained in section 161 k., 221 a., or 230 shall be considered to
				include the Corporation.
								3210.SeverabilityIf any provision of this title or the
				application of any such provision to any entity, person, or circumstance is for
				any reason judged by a court of competent jurisdiction to be invalid, the
				remainder of this title and the application of this title shall not be
				affected.
								.
				(b)Conforming
			 amendmentThe table of contents of the Atomic Energy Act of 1954
			 (42 U.S.C. 2011 note) is amended by adding at the end the following:
					
						
							Sec. 1. Short title.
							Sec. 2. United States Nuclear Fuel Management
				Corporation.
							TITLE III—United States Nuclear Fuel Management
				Corporation
							Sec. 3001. Purpose.
							Sec. 3002. Definitions.
							Subtitle A—Establishment, powers, and organization
							Sec. 3101. Establishment.
							Sec. 3102. Powers.
							Sec. 3103. Board of Directors.
							Sec. 3104. Management.
							Sec. 3105. Audits.
							Sec. 3106. Annual reports.
							Sec. 3107. United States Nuclear Fuel Management Corporation
				Fund.
							Sec. 3108. Issuance of bonds.
							Sec. 3109. Exemption from taxation and payments in lieu of
				taxes.
							Sec. 3110. Nonapplicability of certain Federal law.
							Sec. 3111. Protection of information.
							Sec. 3112. Transition and transfer requirements.
							Subtitle B—Rights, privileges, and assets
							Sec. 3201. Marketing and contracting authority.
							Sec. 3202. Pricing.
							Sec. 3203. Acquisition of Department land and
				facilities.
							Sec. 3204. Patents and inventions.
							Sec. 3205. Liabilities.
							Sec. 3206. Predeployment activities by Corporation.
							Sec. 3207. Construction and operation of
				facilities.
							Sec. 3208. Price-Anderson coverage.
							Sec. 3209. References.
							Sec. 3210.
				Severability.
						
						.
				
